

	

		II

		109th CONGRESS

		1st Session

		S. 900

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. McCain (for himself,

			 Mr. Harkin, Mr.

			 Stevens, and Mr. Smith)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To reinstate the Federal Communications Commission’s

		  rules for the description of video programming.

	

	

		1.Short titleThis Act may be cited as the

			 Television Information-Enhancement for

			 the Visually Impaired Act or the TIVI

			 Act.

		2.FindingsThe Congress finds the following:

			(1)The Federal

			 Communications Commission promulgated video description rules that became

			 effective in April of 2002.

			(2)Those video

			 description rules were consistent with a long line of policies pursued by the

			 Commission and the Congress to enhance access to telecommunications technology,

			 news, entertainment, and information for all Americans.

			(3)The video

			 description rules required major networks and cable channels in the top 25

			 markets to present at least 4 hours of described programming per week and

			 required such service in other markets where equipment was available to provide

			 video description.

			(4)The Commission’s

			 video description rules were struck down by a court decision citing lack of

			 authority for the Commission to promulgate such rules.

			(5)The public

			 interest would be served by clarifying the Commission’s authority to promulgate

			 such rules and the intent of Congress that such rules be restored.

			3.Reinstatement of

			 video description rules

			(a)Rules

			 reinstatedThe video description rules of the Federal

			 Communications Commission contained in the report and order identified as

			 Implementation of Video Description of Video Programming, Report and Order, 15

			 F.C.C.R. 15,230 (2000), shall, notwithstanding the decision of the United

			 States Court of Appeals for the District of Columbia Circuit in Motion Picture

			 Association of America, Inc., et al., v. Federal Communications Commission, et

			 al. (309 F. 3d 796, November 8, 2002), be considered to be authorized and

			 ratified by law.

			(b)Continuing

			 authority of CommissionThe Federal Communications

			 Commission—

				(1)shall, within 45

			 days after the date of enactment of this Act, republish its video description

			 rules contained in the report and order identified as Implementation of Video

			 Description of Video Programming, Report and Order, 15 F.C.C.R. 15,230

			 (2000);

				(2)may amend,

			 repeal, or otherwise modify such rules; and

				(3)shall initiate a

			 proceeding within 180 days after the date of enactment of this Act to consider

			 whether it is economically and technically feasible and consistent with the

			 public interest to include accessible information in its video description

			 rules.

				(c)Accessible

			 information definedIn this section, the term accessible

			 information may include written information displayed on television

			 screens during regular programming, hazardous warnings and other emergency

			 information, local and national news bulletins, and any other information the

			 Commission deems appropriate.

			

